DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s cancellation of Claims 70-79, directed to a nonelected invention, is noted.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/159,552 (“ ‘552 application”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for one or more claims of this application, as detailed below.
(1) The combination of the steps recited in Claim 80 does not find support in the ‘552 application, particularly the partial step of, “repeatedly aspirating a volume of cerebrospinal fluid (CSF) and pumping the volume of CSF into the intrathecal space of the patient to create a pulsation within the intrathecal space to override a natural intrathecal pulsation of the patient and urge the drug to a target site.”  
(2) The entirety of the subject matter recited in Claim 87 does not find support in the ‘552 application, particularly the partial step of, “positioning a first port of the catheter in a lumbar region of the patient's spine and positioning a second port of the catheter in a cervical region of the patient's spine.” 
(3) The entirety of the subject matter recited in Claim 84 does not find support in the ‘552 application, particularly the step of, “performing gene therapy by delivering the drug, performing gene editing by delivering the drug, performing gene switching by delivering the drug, or performing non-viral gene therapy by delivering the drug.”
Accordingly, Claims 80, 84, and 87 are not entitled to the benefit of the '552 application.

The entirety of the subject matter recited in Claim 84 is first presented in U.S. App. No. 62/303403, filed 3/4/2016, which is the earliest effective filing date of this subject matter in the patent family.

Information Disclosure Statement (IDS)

	The Examiner notes the citation of U.S. Patent App. Publ. No. 2019/0005578, “System And Method For Transforming, Valuing, And Issuing Carbon Capture Credits,” in the IDS dated 4 November 2019, and it has been considered.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 20A, ref. nos. 102d, 102p.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 

[0139], lines 4 and 6, states that Fig. 23 illustrates ref. nos. 206A and 206B, but they are not (206 is).

The drawings are objected to because of the following additional informalities:
	paras. [0023], [0065] say Fig. 4 is a sectional and cross-sectional view, but it includes no cross-hatching, so it appears to not be a sectional view;
	Fig. 3C, “section A-A”, “section B-B”, and their actual sectional lines are not mentioned in the description – the Examiner suggests updating the Brief Description of the Drawings to reference these items;
	Fig 4. includes no cross-hatching, which it must as a cross-sectional view;
	no section line is shown in another drawing, indicating where the view of Fig. 4’s cross-section is taken;
	Fig. 9, the lead line for “channel 130” indicates the plug 138, not the channel; and
	Fig. 22, “ECG” is floating in the figure without having a lead line or accompanying description in the Detailed Description.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Specification

The abstract of the disclosure is objected to because line 1 states, “are disclosed herein,” and the last line states, “also disclosed,” both of which are objectionable.  See MPEP § 608.01(b)(I)(c) (“It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.”). Correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
The following title is suggested: Intrathecal Drug Delivery with CSF Pumping

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "neuronal structure of the patient" in Claim 82.

The disclosure is objected to because of the following informalities:

	[0001] needs to be updated with current patent numbers of the patent family members;
	[0023], [0065] say Fig. 4 is a sectional and cross-sectional view, but it includes no cross-hatching, so it appears to not be a sectional view;
	[0106], line 10, refers to “sensor 108P, 108M, 108D” with reference to Figs. 20A and 20B, but these ref. nos. do not appear until Figs. 20D, 20E;
	[0115], line 11, “the” is missing before “device;” and
	Fig. 21A is not discussed in the Detailed Description.

Appropriate correction is required.

Claim Objections

Claims 81, 83, 84, and 92 are objected to because of the following informalities:


Claims 81, 83, 84, 92, say, “at least one of” and then lists a set of elements separated by “or” and a semicolon, which does not properly define a set of alternatives –correct wordings include, “at least one of  . . .  and” (“at least one of A, B, and C”), or to remove “at least one of” from the claim, list all the elements, and follow that list with “or combinations thereof” (“A, B, C, or combinations thereof.”).  See M.P.E.P. §§ 2117(I), 2173.05(h).

Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Claims 80-87 and 90-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 8, 10-14, and 21-23 (not respectively) of U.S. Patent No. 10,406,285  (“ ‘285 patent”) in view of U.S. Patent App. Publ. No. 2008/0146990, by Jenson et al. (“Jenson”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘285 patent name the same inventive entity and are commonly assigned, and the aforementioned claims cover the same subject matter. In the following, the text of the “claims under examination” (i.e., the claims of the instant application) are rendered in plain text, and the text of the “reference claims” (i.e., the claims of the ‘285 patent) are rendered in italics; reference to particular claims of the ‘285 patent are presented in the format ‘285:X, for Claim X. Additional explanations are provided in line with the text.
	Claim 80: A method of delivering a drug to a patient, comprising:
	inserting a delivery device into an intrathecal space of the patient (inserting a delivery device into an intrathecal space of the patient – ‘285:1);
	infusing a drug through the delivery device and into the intrathecal space (infusing a drug through the delivery device and into the intrathecal space – ‘285:1; also, this wherein the drug is infused in a pulsatile manner – ‘285:1); and
	after infusing the drug, repeatedly aspirating a volume of cerebrospinal fluid (CSF) and pumping the volume of CSF into the intrathecal space of the patient to create a pulsation (the foregoing clause reads, in part, on performing this same step on a combination of drug and CSF, see below) within the intrathecal space to override a natural intrathecal pulsation of the patient and urge the drug to a target site (infused in a pulsatile manner in coordination with or to override a natural cerebrospinal fluid (CSF) pulsation based on the respiration rate of the patient to urge the drug towards a target site within the patient – ‘285:1 – this clause of Claim 80 reads, in part, on the pulses recited in ‘285:1 after the first pulse into the intrathecal space, and is therefore “after infusing the drug”).
	Claim ‘285:1 does not recite or cover “repeatedly aspirating . . . and pumping” “a volume of CNF” as required in Claim 80.
	Jenson describes, in the Abstract and [0050], repeatedly aspirating and infusion a combination of medications with CSF into the intrathecal space of a patient, in order to massage the tissues and to more effectively delivery those medications to the patient for stroke treatment (‘285, [0025], [0030]-[0031], [0047], [0050]).  When included in the method recited in ‘285:1, the result is a method which includes “repeatedly aspirating . . . and pumping” “a volume of CNF” as covered by Claim 80.

	Claim 81: (The method of claim 80,) wherein the target site comprises at least one of: a subpial region of the patient, a cerebellum of the patient, a dentate nucleus of the patient, a dorsal root ganglion of the patient, a motor neuron of the patient; or a neuronal structure of the patient (The method of claim 1, wherein the target site is at least one of an intrathecal space of the patient, a subpial region of the patient, a cerebellum of the patient, a dentate nucleus of the patient, a dorsal root ganglion of the patient, and a motor neuron of the patient - ‘285:8).
	Claim 82: (The method of claim 80,) wherein the delivery device comprises a catheter including a lumen having an opening at a distal end with a tapered, nozzle configuration; and the infusion of the drug directs the drug distally towards a target site within the patient (The method of claim 1, wherein the delivery device comprises a catheter including a lumen having an opening at a distal end with a tapered, nozzle configuration to direct the drug distally towards the target site within the patient - ‘285:23).
	Claim 83: (The method of claim 80,) wherein the drug includes at least one of: an antisense oligonucleotide, a stereopure nucleic acid, a virus, an adeno-associated virus (AAV), non-viral gene therapy, vexosomes, liposomes, or small molecules (The method of claim 1, wherein the drug includes at least one of an antisense oligonucleotide, a stereopure nucleic acid, a virus, adeno-associated virus (AAV), non-viral gene therapy, vexosomes, and liposomes - ‘285:10).
	Claim 84: (The method of claim 80,) further comprising at least one of:
	performing gene therapy by delivering the drug, performing gene editing by delivering the drug, performing gene switching by delivering the drug, or performing non-viral gene therapy by delivering the drug (The method of claim 1, wherein the method includes at least one of performing gene therapy by delivering the drug, performing gene editing by delivering the drug, performing gene switching by delivering the drug, and performing non-viral gene therapy by delivering the drug - ‘285:11).
	Claim 85: (The method of claim 80,) further comprising determining a total cerebrospinal fluid (CSF) volume of the patient and tailoring the infusion of the drug based on the total CSF volume (The method of claim 1, further comprising determining a total CSF volume of the patient and tailoring the infusion of the fluid based on the total CSF volume - ‘285:12).
	Claim 86: (The method of claim 80,) wherein inserting the delivery device into the intrathecal space of the patient comprises inserting a delivery device through a percutaneous lumbar puncture in the patient (The method of claim 1, wherein the delivery device is inserted through a percutaneous lumbar puncture in the patient - ‘285:21).
	Claim 87: (The method of claim 80,) wherein the delivery device comprises a catheter and wherein inserting the delivery device comprises positioning a first port of The method of claim 1, wherein the delivery device comprises a catheter and wherein inserting the delivery device comprises positioning a first port of the catheter in a lumbar region of the patient's spine and positioning a second port of the catheter in a cervical region of the patient's spine. - ‘285:22).
	Claim 90: (The method of claim 80,) wherein infusing the drug further comprises infusing a buffer solution (The method of claim 1, wherein the fluid comprises at least one of a drug, a buffer solution, and CSF aspirated from the patient through the delivery device. - ‘285:4).
	Claim 91: (The method of claim 80,) further comprising measuring or estimating the natural intrathecal pulsation of the patient using a sensor. (The method of claim 1, further comprising measuring a physiological parameter of the patient using a sensor . . . - ‘285:13, The method of claim 13, further comprising synchronizing infusion frequency with a frequency of the patient's natural intrathecal pulsation as measured by the sensor  - ‘285:14)
	Claim 92: (The method of claim 91,) wherein the sensor is configured to measure at least one of heart rate, intrathecal pressure, intrathecal pulsation rate, respiration rate, lung capacity, chest expansion, chest contraction, intrathoracic pressure, or intraabdominal pressure (id. – intrathecal pressure)
	Claim 93: (The method of claim 91,) wherein the sensor comprises a first sensor configured to measure intrathecal pressure and a second sensor configured to measure heart rate. (The method of claim 13, wherein the sensor comprises a first sensor configured to measure intrathecal pressure and a second sensor configured to measure heart rate – ‘285:13)
Claim 94: (The method of claim 80,) wherein the target site comprises the brain (intrathecal site includes the patient’s brain – ‘285:1).

Claims 80, 81, 83-86, and 91-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, 14, and 16-20 (not respectively) of U.S. Patent No. 9,682,193 (“ ‘193 patent”) in view of U.S. Patent App. Publ. No. 2008/0146990, by Jenson et al. (“Jenson”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘193 patent name the same inventive entity and are commonly assigned, and the aforementioned claims cover the same subject matter. In the following, the text of the “claims under examination” (i.e., the claims of the instant application) are rendered in plain text, and the text of the “reference claims” (i.e., the claims of the ‘193 patent) are rendered in italics; reference to particular claims of the ‘193 patent are presented in the format ‘193:X, for Claim X. Additional explanations are provided in line with the text.
	Claim 80: A method of delivering a drug to a patient, comprising (A method of delivering a drug to a patient, comprising - ‘193:1):
	inserting a delivery device into an intrathecal space of the patient (inserting a catheter or needle into an intrathecal space of the patient - ‘193:1);
	infusing a drug through the delivery device and into the intrathecal space (controlling a pump to coordinate infusion of a drug through the catheter or needle - ‘193:1 ; the first cycle of infusion of ‘193:1 is read on by this clause of Claim 80); and
controlling a pump to coordinate infusion of a drug through the catheter or needle with the measured or estimated natural intrathecal pulsation to override the natural intrathecal pulsation and move the drug cranially within the intrathecal space – ‘193:1; the second and following cycles of infusion of ‘193:1 is read on, in part, by this clause of Claim 80).
	Claim ‘193:1 does not recite or cover “repeatedly aspirating . . . and pumping” “a volume of CNF” as required in Claim 80.
	Jenson describes, in the Abstract and [0050], repeatedly aspirating and infusion a combination of medications with CSF into the intrathecal space of a patient, in order to massage the tissues and to more effectively delivery those medications to the patient for stroke treatment (‘285, [0025], [0030]-[0031], [0047], [0050]).  When included in the method recited in ‘285:1, the result is a method which includes “repeatedly aspirating . . . and pumping” “a volume of CNF” as covered by Claim 80.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in the method of ‘193:1 the step of “repeatedly aspirating . . . and pumping” “a volume of CNF” in order to massage the tissues and to more effectively delivery those medications to the patient for stroke treatment.
Claim 81: (The method of claim 80,) wherein the target site comprises at least one of: a subpial region of the patient, a cerebellum of the patient, a dentate nucleus of the patient, a dorsal root ganglion of the patient, a motor neuron of the patient; or a neuronal structure of the patient. (The method of claim 1, wherein the drug is delivered to a target region, the target region being at least one of an intrathecal space of the patient, a subpial region of the patient, a cerebellum of the patient, a dentate nucleus of the patient, a dorsal root ganglion of the patient, and a motor neuron of the patient. – ‘193:16)
	Claim 83: (The method of claim 80,) wherein the drug includes at least one of: an antisense oligonucleotide, a stereopure nucleic acid, a virus, an adeno-associated virus (AAV), non-viral gene therapy, vexosomes, liposomes, or small molecules (The method of claim 1, wherein the drug includes at least one of an antisense oligonucleotide, a stereopure nucleic acid, a virus, adeno-associated virus (AAV), non-viral gene therapy, vexosomes, and liposomes - ‘193:17).
	Claim 84: (The method of claim 80,) further comprising at least one of: performing gene therapy by delivering the drug, performing gene editing by delivering the drug, performing gene switching by delivering the drug, or performing non-viral gene therapy by delivering the drug. (The method of claim 1, wherein the method includes at least one of performing gene therapy by delivering the drug, performing gene editing by delivering the drug, performing gene switching by delivering the drug, and performing non-viral gene therapy by delivering the drug -‘193:18)
Claim 85: (The method of claim 80,) further comprising determining a total cerebrospinal fluid (CSF) volume of the patient and tailoring the infusion of the drug based on the total CSF volume. (The method of claim 1, further comprising determining a total CSF volume of the patient and tailoring the infusion based on the total CSF volume. - ‘193:19)
	Claim 86: (The method of claim 80,) wherein inserting the delivery device into the intrathecal space of the patient comprises inserting a delivery device through a percutaneous lumbar puncture in the patient. (The method of claim 1, wherein the catheter or needle is inserted through a percutaneous lumbar puncture in the patient. - ‘193:14)
	Claim 91: (The method of claim 80,) further comprising measuring or estimating the natural intrathecal pulsation of the patient using a sensor (measuring or estimating a natural intrathecal pulsation of the patient using a sensor - ‘193:1).
	Claim 92: (The method of claim 91,) wherein the sensor is configured to measure at least one of heart rate, intrathecal pressure, intrathecal pulsation rate, respiration rate, lung capacity, chest expansion, chest contraction, intrathoracic pressure, or intraabdominal pressure (The method of claim 1, wherein the sensor is configured to measure at least one of heart rate, intrathecal pressure, intrathecal pulsation rate, respiration rate, lung capacity, chest expansion, chest contraction, intrathoracic pressure, and intraabdominal pressure - ‘192:8).
	Claim 93: (The method of claim 91,) wherein the sensor comprises a first sensor configured to measure intrathecal pressure and a second sensor configured to measure The method of claim 1, wherein the sensor comprises a first sensor configured to measure intrathecal pressure and a second sensor configured to measure heart rate. – ‘193:20)
	Claim 94. (The method of claim 80,) wherein the target site comprises the brain (intrathecal space includes the brain – ‘193:1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 80, 83, and 88-94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2008/0146990, by Jenson et al. (“Jenson”), as evidenced by: “Intrathecal Space and Drug Pumps,” www.verywellhealth.com/intrathecal-space-296936 (“VWH”); Farquhar-Smith, Paul, , by Sussman et al. (“Sussman”); and Clopidogrel bisulfate, https://pubchem.ncbi.nlm.nih.gov/compound/Clopidogrel-bisulfate, pp. 1-37 (“PubChem”).
	Jenson describes a method substantially as claimed, as follows.
	Claim 80: A method of delivering a drug (Abstract; [0056]) to a patient, comprising:
	inserting a delivery device into an intrathecal space of the patient (an intrathecal space of the patient includes the ventricles of the brain, into which catheter 102 is inserted – see below);
	infusing a drug through the delivery device and into the intrathecal space ([0050], discussing medications infused with CSF); and
	after infusing the drug (after a first cycle of drug+CSF infusion, further cycles of drug+CSF infusion are performed in Jenson’s method), repeatedly aspirating a volume of cerebrospinal fluid (CSF) ([0030]-[0031]) and pumping the volume of CSF into the intrathecal space of the patient (id.) to create a pulsation within the intrathecal space to override a natural intrathecal pulsation of the patient and urge the drug to a target site ([0047], disclosing that the high point of infusion pressure is 0-20 mmHg “greater than the baseline pressure” of CSF, which is between 5-15 mmHg; [0049], fluid is native CSF; 
	The Examiner notes that the term “intrathecal” refers to the same anatomical space as the term “sub-arachnoid.”  See VWH, pg. 1 (“Also known as the subarachnoid space, the intrathecal space is the fluid-filled area located between the innermost layer of covering (the pia mater) of the spinal cord and the middle layer of covering (the arachnoid mater).”), and Farquhar-Smith, Fig. 1, indicating that an “intrathecal route” is one into the “subarachnoid space.”  The subarachnoid space of the brain is directly fluidly connected to the subarachnoid space of the spine and with the ventricles of the brain, See Sussman, Fig. 1A. and pg. 1, lines 10-15, and therefore can all be considered to be an intrathecal space.
	Claim 81: (The method of claim 80,) wherein the target site comprises at least one of: a subpial region of the patient, a cerebellum of the patient, a dentate nucleus of the patient, a dorsal root ganglion of the patient, a motor neuron of the patient; or a neuronal structure of the patient (a ventricle, [0055], is a neuronal structure of the patient).
	Claim 83: (The method of claim 80,) wherein the drug includes at least one of: an antisense oligonucleotide, a stereopure nucleic acid, a virus, an adeno-associated virus (AAV), non-viral gene therapy, vexosomes, liposomes, or small molecules.
Jenson discloses the infusion of Clopidogrel at [0056], which has a molecular weight (MW) of 419.9 Daltons, see PubChem, pg. 7, making it a “small molecule” (being those with WM less than 900 Daltons).
	Claim 88: (The method of claim 80,) further comprising regulating the infusion of the drug within a target pressure range ([0047]).
	Claim 89: (The method of claim 88,) wherein regulating the infusion of the drug within a target pressure range comprises:
	measuring an intrathecal pressure of the patient with a pressure sensor (116; [0012]); and
	regulating the infusion of the drug within a target intrathecal pressure range ([0047]).
	Claim 90: (The method of claim 80,) wherein infusing the drug further comprises infusing a buffer solution ([0050] discussed infusing medications, which when incorporated into the infusate in tank 206 includes a buffer).
	Claim 91: (The method of claim 80,) further comprising measuring or estimating the natural intrathecal pulsation of the patient using a sensor (116; [0044], “The pressure gauge, in combination with the pressure detector 116, can determine the pressure of the medium into which the catheter 102 is inserted, e.g., . . . the CSF pressure.”).
	Claim 92: (The method of claim 91,) wherein the sensor is configured to measure at least one of heart rate ([0048]), intrathecal pressure ([0044]), intrathecal pulsation rate, 
	Claim 93: (The method of claim 91,) wherein the sensor comprises a first sensor configured to measure intrathecal pressure (116, [0044]) and a second sensor configured to measure heart rate ([0048]).
	Claim 94: (The method of claim 80,) wherein the target site comprises the brain (ventricles are in the brain).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Jenson as applied to Claim 80 above, and further in view of U.S. Patent No. 10,549,035, granted to Hayek (“Hayek”).
	Jenson describes a method substantially as claimed by Applicant.  See above.  In addition, Jenson describes that the delivery device comprises a catheter (102) including a lumen (112, 122) having an opening at a distal end (Figs. 1A, 1B, at 110), and that the infusion of the drug directs the drug distally towards a target site within the patient (infusion from port 114, 124 to end 110 is distally).
	Jenson does not, however, disclose that the catheter distal end includes a tapered, nozzle configuration.
Hayek describes an intrathecal delivery system for a pharmaceutical (Abstract) and is therefore from an art which is the same as or closely analogous to those of Applicant’s disclosure and Jenson.  Hayek describes that the delivery system can include a catheter 18 having a tapered nozzle 24 (Fig. 4), which “provides an injection point of the pharmaceutical agent into the intrathecal space.”
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide Jenson’s intrathecal infusion catheter’s distal end with a tapered, nozzle configuration, because Hayek teaches doing so in order to provide an injection point for fluid into the intrathecal space.

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Jenson as applied to Claim 80 above, and further in view of U.S. Patent App. Publ. No. 2019/0055578, by Sah et al. (“Sah”).
	Jenson describes a method substantially as claimed by Applicant.  See above.  Jenson does not, however, disclose performing gene therapy by delivering the drug, performing gene editing by delivering the drug, performing gene switching by delivering the drug, or performing non-viral gene therapy by delivering the drug.
	Sah relates to the delivery of adeno-associated virus (AAV) to the central nervous system to deliver transgenes, and is therefore from an art which is the same as or closely analogous to those of Applicant’s disclosure and Jenson.  Sah discloses, “the AAV 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to additionally perform gene switching by delivering the drug, because Sah teaches doing so via intrathecal administration in order to increase distribution of AAV particles in the CNS.

	Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Jenson as applied to Claim 80 above, and further in view of International Patent App. Publ. No. WO 0154766, by Sussman et al. (“Sussman”).
	Jenson describes a method substantially as claimed by Applicant.  See above.  Jenson does not, however, disclose determining a total cerebrospinal fluid (CSF) volume of the patient and tailoring the infusion of the drug based on the total CSF volume.
	Sussman relates to methods and systems for exchanging endogenous cerebrospinal fluid (CSF) with a CSF replacement fluid, and is therefore from an art which is the same as or closely analogous to those of Applicant’s disclosure and Jenson.  Sussman teaches, at pg. 6, lines 13-20, sequentially replacing all the CSF of a patient, which thus necessarily includes determining its total volume so the same volume can be infused back into the patient.
Sussman teaches doing so when aspirating and infusing CSF from and to a patient so that the same volume of CSF is retained by the patient.

	Claims 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson as applied to Claim 80 above, and further in view of U.S. Patent App. Pub. No. 2017/0095649, by Vase et al. (“Vase”).
	Jenson describes a method substantially as claimed by Applicant.  See above.  Jenson does not, however, disclose inserting the delivery device into the intrathecal space of the patient comprises inserting a delivery device through a percutaneous lumbar puncture in the patient (Claim 86), or that inserting the delivery device comprises positioning a first port of the catheter in a lumbar region of the patient's spine and positioning a second port of the catheter in a cervical region of the patient's spine (Claim 87).
	Vase relates to systems and methods for focal cooling of the brain and spinal cord and is therefore from an art which is the same as or closely analogous to those of Applicant’s disclosure and Jenson.  Vase teaches that, when providing therapy to the intrathecal space of a patient, doing so using a catheter 130 having ports 132 located in a 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include, in Jenson’s method, that inserting the delivery device into the intrathecal space of the patient comprises inserting a delivery device through a percutaneous lumbar puncture in the patient (Claim 86), and that inserting the delivery device comprises positioning a first port of the catheter in a lumbar region of the patient's spine and positioning a second port of the catheter in a cervical region of the patient's spine, because Vase teaches doing so in order to provide focal treatment to the CNS.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,011,378 states, “[r]eferring to FIG. 1, in one embodiment of the present invention, cerebrospinal fluid regulating device or system 10, can regulate cerebrospinal fluid 18 within a cerebrospinal fluid space or volume 22, such as in the head or spine of a patient.” (Col. 4, lines 40-44)
	The balance of the documents cited with this Office Action relate generally to CSF infusion and drug delivery methods and systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783